DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process, which is a statutory category of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claims 1, 7 and 8 recites the following, with the abstract ideas highlighted in bold, including an indication as to the abstract idea grouping(s) to which the indicated limitations belong to, according to the 2019 Revised Patent Subject Matter Guidelines:
1. A computer readable non-transitory medium storing a bubble creation program causing a server to execute functions, comprising: controlling a progress of a video game; specifying one or more calculation formulas (mental process); and creating a bubble having an appearance according to the calculation formula (mental process).
7. A video game processing system configured to control a progress of a video game, the system comprising: a communication network; a server, a user terminal; and a processor configured to: specify one or more calculation formulas (mental process); and further configured to create a bubble having an appearance according to the calculation formula (mental process).

8. A computer readable non-transitory medium storing a bubble creation program causing a user terminal to execute functions, comprising: specifying one or more calculation formulas (mental process); and creating a bubble having an appearance according to the calculation formula (mental process).

The limitations in claims 1, 7 and 8 recite an abstract idea included in the groupings of mental processes and/or method of organizing human activity, connected to technology only through application thereof using generic computing elements (e.g. a computer readable non-transitory medium, a communication network, a server, a user terminal, a processor etc.). According to the 2019 Revised Patent Subject Matter Guidelines, mental processes includes concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and organizing human activity includes at least managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations include functions/limitations that constitute a set of rules, such as including functions related to the playing of a game as highlighted in the independent claim above.  These sets of rules are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules or instructions concerning a game while only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims.

Regarding dependent claims 2-6:
Each claim is dependent either directly or indirectly from the independent claim identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claim further describes additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional aspects of the mental process (e.g. variables for the formulas, or displaying functions), without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-8 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of “a computer readable non-transitory medium”, “a communication network”, “a server”, “a user terminal”, “a processor”, etc. used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility.  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowburn et al (US 10,074,381).
In Regards to claim 1: Cowburn discloses:
a computer readable non-transitory medium storing a bubble creation program (2:23-30, 19:19-39, memory 1456 storing executable instructions 1404 to create and display speech bubbles in conjunctions with an augmented reality system) causing a server to execute functions (5:4-17, messaging server 108 providing server side functionality), comprising: 
controlling a progress of a video game (20:28-55, for example execution of a video game application); 
specifying one or more calculation formulas (3:14-30, size and position of the speech bubble are calculated based on the speech data, the text string and the location of the source of the speech); and
creating a bubble having an appearance according to the calculation formula (3:14-30, augmented reality system creates and displays the speech bubble based on the calculated size and location).

In Regards to claim 7: Cowburn discloses that which is discussed above. Cowburn further discloses:
a video game processing system configured to control a progress of a video game (2:23-30, 19:19-39, memory 1456 storing executable instructions 1404 to create and display speech bubbles in conjunctions with an augmented reality system), the system comprising: 
a communication network (4:53-61, system 100 includes a network for exchanging data); 
a server (5:4-17, messaging server 108 providing server side functionality);
a user terminal (Fig. 1, reference characters 102); and 
a processor (12:46-64, processor 610) configured to:
specify one or more calculation formulas (3:14-30, size and position of the speech bubble are calculated based on the speech data, the text string and the location of the source of the speech); and 
further configured to create a bubble having an appearance according to the calculation formula (3:14-30, augmented reality system creates and displays the speech bubble based on the calculated size and location).

In Regards to claim 8: Cowburn discloses that which is discussed above. Cowburn further discloses:
a computer readable non-transitory medium storing a bubble creation program (2:23-30, 19:19-39, memory 1456 storing executable instructions 1404 to create and display speech bubbles in conjunctions with an augmented reality system) causing a user terminal to execute functions (Fig. 1, reference characters 102), comprising: specifying one or more calculation formulas (3:14-30, size and position of the speech bubble are calculated based on the speech data, the text string and the location of the source of the speech); and creating a bubble having an appearance according to the calculation formula (3:14-30, augmented reality system creates and displays the speech bubble based on the calculated size and location).

In Regards to claim 2: Cowburn discloses that which is discussed above. Cowburn further discloses that:
the one or more calculation formulas comprise a variable, and wherein creating the bubble includes changing an appearance of the bubble in accordance with a change of a value of the variable (3:14-30, size and position of the speech bubble are calculated based on the speech data, the text string and the location of the source of the speech).

In Regards to claim 3: Cowburn discloses that which is discussed above. Cowburn further discloses that:
the functions further include displaying the bubble on a game screen (4:42-52, augmented reality system causes a display of the created speech bubble). 

In Regards to claim 4: Cowburn discloses that which is discussed above. Cowburn further discloses that:
specifying the one or more calculation formulas is executed based on a numerical value indicating content of a line combined with the bubble (15:35-43, size of the speech bubble based on the text string length).

In Regards to claim 5: Cowburn discloses that which is discussed above. Cowburn further discloses that:
specifying the one or more calculation formulas is executed based on a number of characters or words in a line combined with the bubble (15:35-43, size of the speech bubble based on the text string length).

In Regards to claim 6: Cowburn discloses that which is discussed above. Cowburn further discloses that:
specifying the one or more calculation formulas is executed based on a volume or voice quality of voice data corresponding to a line combined with the bubble (3:31-42, the generation of the speech bubble is based at least on an analysis of the speech including volume).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715